Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 1 of 9 Page ID #:8611




 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11       IN RE CITY OF REDONDO BEACH                   Case № 2:17-cv-09097-ODW (SKx)
12       FLSA LITIGATION
                                                       ORDER GRANTING JOINT
13
                                                       MOTION FOR APPROVAL OF
14                                                     FLSA SETTLEMENT AND
15                                                     DISMISSAL OF ACTION WITH
                                                       PREJUDICE [75]
16
17                                  I.       INTRODUCTION
18          Law enforcement officers (“Officers”) and firefighters (“Firefighters”; together
19   with Officers, “Plaintiffs”) sued the City of Redondo Beach (“City”) under the Fair
20   Labor Standards Act (“FLSA”) for alleged miscalculation of overtime compensation.
21   The parties have reached an agreement and now seek approval of the FLSA
22   settlement. (See Joint Mot. for Approval of FLSA Settlement & Dismissal of Action
23   with Prejudice (“Mot.”), ECF No. 75.) For the reasons discussed below, the Court
24   GRANTS the parties’ Motion.1
25
26
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 2 of 9 Page ID #:8612




 1                                   II.       BACKGROUND
 2          Plaintiffs are employed or were previously employed by the City. (Mot. 3
 3   (citing Decl. of Eric J. Wu (“Wu Decl.”) ¶ 3, ECF No. 75-1).) They are or were
 4   non-exempt and entitled to overtime compensation under the FLSA and collective
 5   bargaining agreements, referred to as Memoranda of Understanding (“MOUs”),2
 6   between the City and the Redondo Beach Police Officers Association or between the
 7   City and the Redondo Beach Firefighters Association. (Wu Decl. ¶ 3.)
 8          On December 19, 2017, fifty-eight Officers sued the City for allegedly failing
 9   to correctly calculate and pay overtime compensation under the FLSA. (See Compl.
10   ¶ 5, ECF No. 1.) On February 23, 2018, fifty-seven Firefighters brought a similar
11   action against the City. See Allen v. City of Redondo Beach, No. 2:18-cv-1533-ODW
12   (SKx) (C.D. Cal. filed Feb. 23, 2018). The Court consolidated the two actions on
13   May 15, 2018, under the caption In re City of Redondo Beach FLSA Litigation.
14   (Order to Consolidate Cases, ECF No. 25.)
15          From the lawsuit’s inception, the parties negotiated extensively in attempts to
16   resolve the underlying disputes. (Wu Decl. ¶ 4; Decl. of Michael A. McGill (“McGill
17   Decl.”) ¶ 4, ECF No. 75-2.) In April 2019, they attended mediation but did not reach
18   an agreement. (Wu Decl. ¶ 4; McGill Decl. ¶ 4.) In November 2019, the Court ruled
19   on the parties’ cross motions for partial summary judgment, granting in part and
20   denying in part the City’s motion and denying Plaintiffs’ motion. (MSJ Order 19.)
21   Following the Court’s ruling, and with the aid of an expert witness’s calculation of
22   potential damages, the parties engaged in further detailed negotiations and reached an
23   agreement.      (Wu Decl. ¶ 5; McGill Decl. ¶ 5; see Mot. 6, Ex. A (“Settlement
24   Agreement” or “SA”).)           Plaintiffs and the City authorized and approved the
25   settlement. (See McGill Decl. ¶ 6; Wu Decl. ¶ 6.)
26
27   2
       The Court previously discussed the MOUs in resolving the parties’ motions for partial summary
28   judgment and incorporates that discussion here by reference. (Order Granting in Part & Den. in Part
     Def.’s Mot. Summ. J. and Den. Pls.’ Mot. Summ. J. (“MSJ Order”) 2, ECF No. 56.)



                                                     2
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 3 of 9 Page ID #:8613




 1          In light of the Court’s ruling and the expert’s undisputed damages calculations,
 2   the parties determined that some Plaintiffs would not receive any settlement
 3   compensation; therefore, on July 22, 2020, ninety-two Plaintiffs dismissed their
 4   claims without prejudice. (Mot. 5–6; SA Recitals, Ex. A (“Pls. Dismissing Lawsuit
 5   Without Prejudice”); see Order for Dismissal without Prejudice, ECF No. 71.) The
 6   remaining twenty-three Plaintiffs3 and the City executed the Settlement Agreement
 7   now before the Court for approval. (See Mot; SA.)
 8                              III.       LEGAL STANDARD
 9          The FLSA is meant to protect workers from “substandard wages and oppressive
10   working hours.” Adair v. City of Kirkland, 185 F.3d 1055, 1059 (9th Cir. 1999)
11   (quoting Barrentine v. Ark.–Best Freight Sys., 450 U.S. 728, 739 (1981)). “The FLSA
12   establishes federal minimum-wage, maximum-hour, and overtime guarantees that
13   cannot be waived or modified by a contract.” Beidleman v. City of Modesto, No.
14   1:16-cv-01100-DAD (SKOx), 2018 WL 1305713, at *1 (E.D. Cal. Mar. 13, 2018)
15   (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013)). Rather, an
16   employee’s claims under the FLSA may be waived or settled only with the
17   supervision of the Secretary of State or approval of a district court. Selk v. Pioneers
18   Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. Jan. 29, 2016).
19          In reviewing a FLSA settlement for potential approval, “a district court must
20   determine whether the settlement represents a ‘fair and reasonable resolution of a bona
21   fide dispute.’” Id. (quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
22   1352–53, 1355 (11th Cir. 1982)).
23
24
25
26   3
       The settling Plaintiffs are: David Arnold, John J. Anderson, John Bruce, Robert Carlborg, Mark
27   Chafe, David M. Christian, Justin Drury, Joseph Fonteno, Michael J. Green, Ryan Harrison, Corey
     W. King, Aaron Plugge, Bryan Ridenour, Jason Sapien, Michael Snakenborg, Stephen M. Sprengel,
28   Terrence Stevens, Brian Weiss, Andrei Alexandrescu, Donovan Hall, Brandon Lackey, David Smith,
     and Bart Waddell. (See SA Preamble; Mot. 3.)



                                                    3
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 4 of 9 Page ID #:8614




 1                                IV.       DISCUSSION
 2         The Court first considers whether a bona fide dispute exists before turning to
 3   the fairness of the proposed settlement.
 4   A.    BONA FIDE DISPUTE
 5         “A bona fide dispute exists when there are legitimate questions about the
 6   existence and extent of [a d]efendant’s FLSA liability.” Selk, 159 F. Supp. 3d at 1172
 7   (internal quotation marks omitted). If the settlement reflects a reasonable compromise
 8   over actually disputed issues, “such as FLSA coverage or computation of back
 9   wages, . . . the district court [may] approve the settlement in order to promote the
10   policy of encouraging settlement of litigation.” Lynn’s Food Stores, 679 F.2d at 1354.
11         Here, the parties dispute the existence and extent of the City’s liability under
12   the FLSA. In particular, the parties disagree over whether the City failed to correctly
13   calculate or pay overtime compensation, and whether Plaintiffs are entitled to any
14   damages, including liquidated damages based on the City’s alleged lack of good faith.
15   (See Mot. 8–9; McGill ¶ 8; Wu Decl. ¶ 8; see also MSJ Order 4, 6–16, 18–19.) These
16   disagreements over central issues raise legitimate questions about the existence and
17   extent of the City’s FLSA liability.       See Beidleman, 2018 WL 1305713, at *3
18   (recognizing disagreements over calculation of overtime compensation and whether
19   the defendant acted in good faith as bona fide disputes). Therefore, the Court is
20   satisfied that the settlement reflects a compromise of bona fide disputes.
21   B.    FAIR AND REASONABLE
22         After a district court has found that a bona fide dispute exists, it must determine
23   whether the FLSA settlement is fair and reasonable. Selk, 159 F. Supp. 3d at 1172.
24   To do this, courts evaluate the totality of the circumstances within the context of the
25   FLSA. Id. at 1172–73. Courts in this circuit consider the following factors, borrowed
26   from review of class action settlements: (1) plaintiff’s range of possible recovery;
27   (2) the stage of proceedings and discovery completed; (3) the litigation risks faced by
28   the parties; (4) the scope of any release provision in the settlement agreement; (5) the




                                                 4
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 5 of 9 Page ID #:8615




 1   experience and views of counsel and participating plaintiffs; and (6) the possibility of
 2   fraud or collusion. Id. at 1173. “[A] district court must ultimately be satisfied that the
 3   settlement’s overall effect is to vindicate, rather than frustrate, the purposes of the
 4   FLSA.” Id.
 5         1.     Range of Recovery
 6         First, “[a] court considers a plaintiff’s range of potential recovery to ensure that
 7   the settlement amount is reasonable in relation to the true settlement value of the
 8   claims.” Dashiell v. Cnty. of Riverside, No. EDCV 15-00211-JGB (SPx), 2018 WL
 9   3629915, at *3 (C.D. Cal. July 19, 2018) (citing Selk, 159 F. Supp. 3d at 1174).
10         Here, an expert witness prepared an Expert Report in which she calculated each
11   Plaintiff’s potential damages by examining detail check history data, pay and
12   deduction code lists, daily time reports and records, the MOUs, and the Complaints in
13   this consolidated action. (Wu Decl. ¶ 9; SA Ex. B (“Expert Report”) Ex. 4.) The
14   parties reviewed relevant data including the Expert Report, the Court’s ruling on the
15   summary judgment motions, and available evidence, and agreed that the Expert
16   Report accurately reflects each Plaintiff’s potential damages. (McGill Decl. ¶ 9; SA
17   Recitals; see also Expert Report Schedules 1 & 3.)            Based on this extensive
18   information, the Settlement Agreement awards each remaining Plaintiff a sum “close
19   to their maximum recovery.” (Mot. 10 (citing Wu Decl. ¶ 9; McGill Decl. ¶ 9); see
20   SA ¶ A.2.A (listing sums to be awarded to each Plaintiff based on the Expert Report);
21   Expert Report Schedules 1&3.)
22         It is clear the parties have weighed the potential value of their claims in light of
23   the available evidence, the Court’s rulings, and the expert’s detailed calculations. The
24   Court is satisfied that the settlement amount bears a reasonable relation to the true
25   settlement value of Plaintiffs’ claims. See Ambrosino v. Home Depot U.S.A, Inc.,
26   No. 11-cv-1319-L (MDDx), 2014 WL 3924609, at *2 (S.D. Cal. Aug. 11, 2014)
27   (finding settlement amount fair and reasonable where the parties weighed the potential
28   value of the claims in light of the plaintiffs’ work history). Further, the possibility




                                                 5
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 6 of 9 Page ID #:8616




 1   remains that Plaintiffs could recover nothing, so the certainty of a payout from
 2   settlement, even where small, weighs in favor of finding the compromise reasonable.
 3   See Selk, 159 F. Supp. 3d at 1175 (finding settlement amount fair and reasonable, even
 4   though individual payouts were small, where the possibility remained that plaintiffs
 5   would recover nothing if the case proceeded). Thus, this factor favors approval.
 6         2.     Stage of Proceedings & Amount of Discovery
 7         Second, courts consider the stage of proceedings and the amount of discovery
 8   completed to ensure the parties “have an adequate appreciation of the merits of the
 9   case before reaching a settlement.” Selk, 159 F. Supp. 3d at 1177. Here, the parties
10   engaged in extensive discovery and the proceedings were at an advanced stage,
11   approaching trial, before they reached an agreement. (Mot. 10.) The City engaged an
12   expert witness who prepared a detailed report of Plaintiffs’ potential damages under
13   numerous variables. (See Expert Report.) And the Court issued a lengthy decision on
14   the parties’ summary judgment motions. (See MSJ Order.) The Court finds the stage
15   of proceedings and information exchanged sufficient for the parties to make an
16   informed decision regarding settlement. See Beidleman, 2018 WL 1305713, at *4
17   (finding the parties sufficiently informed prior to settlement where the plaintiff
18   retained an expert to review payroll and perform back pay calculations); see also
19   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009) (finding that a
20   “district court could find that counsel had a good grasp on the merits” of the case
21   before settlement where “[e]xtensive discovery had been conducted, and the parties
22   had gone through one round of summary judgment proceedings”). Accordingly, this
23   factor favors approval.
24         3.     Seriousness of Litigation Risks
25         Third, courts consider the “seriousness of the litigation risks faced by the
26   parties.” Selk, 159 F. Supp. 3d at 1173, 1175–76. “Courts favor settlement where
27   ‘there is a significant risk that litigation might result in a lesser recover[y] . . . or no
28   recovery at all.’” Beidleman, 2018 WL 1305713, at *4 (quoting Bellinghausen v.




                                                  6
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 7 of 9 Page ID #:8617




 1   Tractor Supply Co., 306 F.R.D. 245, 255 (N.D. Cal. 2015)). Here, the parties dispute
 2   the existence and extent of the City’s liability, whether the City failed to correctly
 3   calculate or pay overtime compensation, and whether Plaintiffs are entitled to
 4   damages, including liquidated damages. (See Mot. 11.) Plaintiffs risk reduced or no
 5   recovery if the disputed issues are adjudicated in the City’s favor, and the City risks
 6   liability if they are adjudicated in Plaintiffs’.   “Considering the uncertainties of
 7   litigation, the relative immediacy of settlement serves to benefit” the parties. Pike v.
 8   Cnty. of San Bernardino, No. EDCV 17-1680-JGB (KKx), 2019 WL 8138439, at *4
 9   (C.D. Cal. Nov. 25, 2019). Thus, this factor favors approval.
10         4.     Scope of Release
11         Fourth, “[c]ourts review the scope of any release provision in a FLSA
12   settlement to ensure that class members are not pressured into forfeiting claims, or
13   waiving rights, unrelated to the litigation.” Selk, 159 F. Supp. 3d at 1178. “A FLSA
14   release should not go beyond the specific FLSA claims at issue in the lawsuit itself.”
15   Beidleman, 2018 WL 1305713, at *4. Here, the release provision tracks Plaintiffs’
16   wage and hour claims and potential liquidated damages. (See Mot. 11; SA ¶ 3.) It is
17   limited to claims “connected with or related to the Lawsuit,” and the Settlement
18   Agreement is limited in scope to the FLSA cause of action. (SA ¶ 3; see id. Recitals.)
19   Thus, the release does not go beyond the specific FLSA claims at issue, and this factor
20   favors approval.
21         5.     Opinions of Counsel & Plaintiffs
22         Fifth, courts consider “[t]he opinion of experienced counsel as to the fairness
23   and reasonability of a settlement[, which] carries ‘considerable weight’ in determining
24   whether a settlement should be approved.” Pike, 2019 WL 8138439, at *5 (quoting
25   Selk, 159 F. Supp. 3d at 1176). Here, counsel for the parties each have considerable
26   experience in labor and employment matters, including litigation of FLSA actions.
27   (Wu Decl. ¶ 7; McGill Decl. ¶ 7.) They believe the settlement compensation “to each
28   Plaintiff is fair and reasonable, based upon the expert witness’s damage calculations,




                                                7
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 8 of 9 Page ID #:8618




 1   cost of further litigation, and risk of an adverse verdict at trial.” (Mot. 12 (citing Wu
 2   Decl. ¶¶ 7, 11; McGill Decl. ¶¶ 7, 12).) Further, Plaintiffs signed the Settlement
 3   Agreement, indicating their approval. (See SA at 7–8.) Counsels’ and Plaintiffs’
 4   opinions that the Settlement Agreement is fair and reasonable weigh in favor of
 5   approval.   See Pike, 2019 WL 8138439, at *5 (finding counsels’ experience and
 6   approval, and plaintiffs’ signatures in agreement, weighed in favor of approval).
 7         6.     Possibility of Fraud or Collusion
 8         Finally, courts consider “the possibility that the settlement was obtained by
 9   fraud or collusion.” Pike, 2019 WL 8138439, at *5. “The likelihood of fraud or
10   collusion is low . . . [when] the Settlement was reached through arm’s-length
11   negotiations, facilitated by an impartial mediator.” Id. (quoting Dashiell, 2018 WL
12   3629915, at *4).
13         The parties represent that negotiations have at all times been adversarial, and
14   the record in this case supports this assertion. (See Wu Decl. ¶ 12; McGill Decl. ¶ 13.)
15   The parties litigated this matter for more than two years, exchanged extensive
16   discovery, engaged in mediation, and filed cross motions for summary judgment on
17   hotly disputed issues. Only after the Court issued its ruling on the parties’ motions for
18   summary judgment and the parties agreed to compromise their positions did they
19   reach an agreement. (Mot. 12.) Additionally, the settlement amounts derive from the
20   expert’s calculations, which are based on objective records specific to each Plaintiff.
21   (See SA ¶ A.2.A; Expert Report.) This record appears devoid of collusion. See Selk,
22   159 F. Supp. 3d at 1179–80 (finding no evidence of fraud or collusion where two-year
23   litigation included extensive discovery and a summary judgment motion, and the
24   settlement sum was calculated based on employee time records).
25         Finally, the Settlement Agreement does not include an award of attorneys’ fees,
26   but instead requires Plaintiffs to separately move the Court for such an award, which
27   motion the City may oppose. (Mot. 13; McGill Decl. ¶ 10; SA ¶ 5.) This, too,
28   supports a lack of fraud or collusion. See Pike, 2019 WL 8138439, at *5 (discussing




                                                 8
Case 2:17-cv-09097-ODW-SK Document 80 Filed 03/16/21 Page 9 of 9 Page ID #:8619




 1   that excluding attorneys’ fees from the agreement indicated that the Settlement
 2   Agreement was not the product of collusion).         Accordingly, the Court finds no
 3   evidence of fraud or collusion, and this factor also favors approval.
 4         In sum, all factors weigh in favor of approval of the FLSA Settlement
 5   Agreement. The Court concludes the Settlement Agreement is a fair and reasonable
 6   resolution of a bona fide dispute over alleged FLSA violations. See Lynn’s Food
 7   Stores, 679 F.2d at 1355.
 8                                     V.   CONCLUSION
 9         For the reasons discussed above, the Court GRANTS the parties’ Joint Motion
10   for Approval of FLSA Settlement and Dismissal of Action with Prejudice. (ECF
11   No. 75.)   The Settlement Agreement is APPROVED as a fair and reasonable
12   resolution of a bona fide dispute. This action is DISMISSED with prejudice. The
13   Clerk of the Court shall close this case.
14
15         IT IS SO ORDERED.
16
17         March 16, 2021
18                                 ____________________________________
19                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                 9
